151 Ga. App. 165 (1979)
259 S.E.2d 168
PAYNE
v.
THE STATE.
58211.
Court of Appeals of Georgia.
Submitted July 12, 1979.
Decided September 4, 1979.
Jack Partain, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Robert E. Hicks, for appellee.
McMURRAY, Presiding Judge.
The defendant was indicted for the offenses of entering automobile "with intent to commit a theft" (Count 1) and for the possession of tools for the commission of a crime (a wire coat hanger) (Count 2). He was tried and found guilty of Count 1 but not guilty of Count 2. He was sentenced to serve a term of five years. A motion for new trial was filed and denied. Defendant appeals. Held:
The sole enumeration of error is that the court erred in denying the motion for new trial based on the general grounds. By brief, counsel for the defendant has abandoned the ground that the verdict is decidedly and strongly against the weight of the evidence, but argues that the verdict is contrary to the evidence and contrary to law and the principles of justice and equity and the evidence insufficient to support it. At the trial testimony was offered that two police officers on surveillance detail were observing various parking lots in downtown Atlanta from the roof top of the Peachtree Towers with the aid of binoculars. They noticed the defendant in one of the lots enter an automobile by the use of a coat hanger. He thereafter exited from the automobile and upon fleeing was apprehended nearby.
A coat hanger was found lying beside the car. The owner testified he had locked the car and had not authorized anyone to enter his automobile. The evidence was sufficient to support the verdict. Harris v. State, 234 Ga. 871, 873 (218 SE2d 583); Harris v. State, 236 Ga. 766, 767 (225 SE2d 263); Moore v. State, 240 Ga. 807, 811 (II(1)) *166 (243 SE2d 1).
Moreover, a review by this court of the trial transcript and record convinces us, and we so hold, that a rational trier of fact (the jury in this case) could readily have found the defendant guilty beyond a reasonable doubt of the offense of entering automobile under Georgia law.
Judgment affirmed. Banke and Underwood, JJ., concur.